Exhibit 10.157
 
AMENDMENT NO. 6 TO
THE TERM LOAN, GUARANTEE AND SECURITY AGREEMENT
 
This AMENDMENT NO. 6, dated as of May 14, 2014 (this “Amendment”) to the Term
Loan, Guarantee and Security Agreement dated as of October 6, 2011 as amended by
the Amended & Restated Consent, Waiver & Amendment Agreement dated as of
November 1, 2011, Amendment No.1 thereto dated as of June 22, 2012, Amendment
No. 2 thereto dated as of August 9, 2012, Amendment No. 3 thereto dated February
12, 2013 and Amendment No. 4 thereto dated as of March 28, 2013, and Amendment
No. 5 thereto dated as of June 27, 2013 (as so amended, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) is agreed among NTS, INC. (f/k/a Xfone, Inc.), a Nevada corporation,
XFONE USA, INC., a Mississippi corporation, NTS COMMUNICATIONS, INC., a Texas
corporation, GULF COAST UTILITIES, INC., a Mississippi corporation, EXPETEL
COMMUNICATIONS, INC., a Mississippi corporation, NTS CONSTRUCTION COMPANY, a
Texas corporation, GAREY M. WALLACE COMPANY, INC., a Texas corporation, MIDCOM
OF ARIZONA, INC., an Arizona corporation, COMMUNICATIONS BROKERS, INC., a Texas
corporation, and NTS MANAGEMENT COMPANY, LLC, a Texas limited liability company
(collectively referred to herein as the “Borrower”), the other Credit Parties
signatory thereto, and ICON AGENT, LLC, a Delaware limited liability company, as
agent (in such capacity, “Agent”) for the several financial institutions from
time to time party to the Credit Agreement (each herein referred to as a
“Lender” and collectively, the “Lenders”).
 
 
W i t n e s s e t h :
 
Now, Therefore, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the Borrower, the Agent and the Lenders agree, in
accordance with the Existing Credit Agreement, to amend the Existing Credit
Agreement to the extent provided for under Section 2 hereof subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof.
 
Accordingly, the Borrower, the other Credit Parties, the Lenders and Agent each
hereby agree as follows:
 
1. Defined Terms.  All capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Existing Credit Agreement.
 
2. Amendments
 
A. Section 4.2(a) of the Existing Credit Agreement is hereby amended by adding
the following sentence at the end of such section:  “Notwithstanding the
foregoing, Liquidity may be less than $2,000,000 for the Fiscal Quarter ending
March 31, 2014.”; and
 
B. Section 7.1(s) of the Existing Credit Agreement is hereby amended by deleting
the reference to “March 31, 2014” and replacing it with the date “July 30,
2014.”
 
3. Condition to Effectiveness
 
This Amendment shall not become effective until the date (the “Effective Date”)
upon which the Borrower shall have paid $25,000 to Agent as reimbursement for
its fees and expenses associated with the preparation, execution, and delivery
of this Amendment.
 
4. Representations and Warranties.  Each Credit Party represents and warrants
that:
 
(i) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date, in which
case each Credit Party represents and warrants that such representations and
warranties are true and correct in all material respects as of such earlier
date); and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) after giving effect to this Amendment, no Default or Event of Default will
have occurred and be continuing on and as of the date hereof.
 
5. Loan Document.  This Amendment is designated a Loan Document by Agent.
 
6. Full Force and Effect.  Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall continue unmodified and in full
force and effect in accordance with the provisions thereof on the date hereof
and each Credit Party reaffirms all of its obligations under the Credit
Agreement and the other Loan Documents after giving effect to this
Amendment.  This Amendment shall be limited precisely as drafted and shall not
imply an obligation on the Agent or any Lender to consent to any matter on any
future occasion. As used in the Credit Agreement, the terms “Agreement,” “this
Agreement,” “this Credit Agreement,” “herein,” “hereafter,” “hereto,” “hereof”
and words of similar import shall mean, unless the context otherwise requires,
the Credit Agreement as amended by this Amendment.
 
7. CHOICE OF LAW.  THIS AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WHICH ARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE.
 
8. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one instrument.
 
9. Headings.  The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.
 


 
IN WITNESS WHEREOF, this Amendment No. 6 to the Loan, Guarantee and Security
Agreement has been duly executed as of the date first written above.
 
NTS, INC. (f/k/a/ Xfone, Inc.), as a Guarantor and Grantor




By: /s/ Guy Nissenson 
Name: Guy Nissenson 
Title: President and
CEO                                                                


XFONE USA, INC., as Borrower and Grantor




By: /s/ Guy Nissenson 
Name: Guy Nissenson 
Title: President and
CEO                                                                


NTS COMMUNICATIONS, INC., as Borrower and Grantor




By: /s/ Guy Nissenson 
Name: Guy Nissenson 
Title: President and
CEO                                                                


GULF COAST UTILITIES, INC., as Borrower and Grantor




By: /s/ Guy Nissenson 
Name: Guy Nissenson 
Title: President and
CEO                                                                


EXPETEL COMMUNICATIONS, INC., as Borrower and Grantor




By: /s/ Guy Nissenson 
Name: Guy Nissenson 
Title: President and
CEO                                                                
 
 
 

--------------------------------------------------------------------------------

 
 
PRIDE NETWORK, INC., as Government Funded SPE and Credit Party




By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: President                                                                


NTS CONSTRUCTION COMPANY, as Borrower and Grantor




By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: President                                                                


GAREY M. WALLACE COMPANY, INC., as Borrower and Grantor


By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: President                                                                


MIDCOM OF ARIZONA, INC., as Borrower and Grantor




By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: President                                                                


COMMUNICATIONS BROKERS, INC., as Borrower and Grantor




By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: President                                                                


NTS TELEPHONE COMPANY, LLC, as Government Funded SPE and Credit Party




By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: Manager                                                                


N.T.S. MANAGEMENT COMPANY, L.L.C., as Borrower and Grantor




By: /s/ Guy
Nissenson                                                                
Name: Guy
Nissenson                                                                 
Title: Manager                                                                



 
 

--------------------------------------------------------------------------------

 


ICON AGENT, LLC, as Agent for the Lenders
 
By:  IEMC LLC, its Manager
   
By: /s/ Harry Giovani
Name: Harry Giovani
Title: Managing Director and Chief Credit Officer
     
ICON ECI PARTNERS, L.P., as a Lender
 
By:  ICON ECI GP, LLC, its General Partner
 
By: /s/ Harry Giovani
Name: Harry Giovani
Title: Managing Director and Chief Credit Officer
 
ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P., as a Lender
 
By:  ICON GP 14, LLC, its General Partner
   
By: /s/ Harry Giovani
Name: Harry Giovani
Title: Managing Director and Chief Credit Officer
   
ICON ECI FUND FIFTEEN, L.P., as a Lender
 
By:  ICON GP 15, LLC, its General Partner
   
By: /s/ Harry Giovani
Name: Harry Giovani
Title: Managing Director and Chief Credit Officer
   
HARDWOOD PARTNERS, LLC, as a Lender
   
By: /s/ John Koren
Name: John Koren
Title: Manager



 
 
 

--------------------------------------------------------------------------------

 


ICON Leasing Fund Eleven, LLC, as a Lender
 
By:  ICON Capital LLC, its Manager
   
By: /s/ Harry Giovani
Name: Harry Giovani
Title: Managing Director and Chief Credit Officer
     
ICON Leasing Fund Twelve, LLC, as a Lender
 
By:  ICON Capital LLC, its Manager
 
By: /s/ Harry Giovani
Name: Harry Giovani
Title: Managing Director and Chief Credit Officer
 








